DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.

 Response to Arguments
	Patent Board Decision- Examiner Affirmed
 	Applicant amended claims 1 and 14 and rewritten language that does not including all of the limitation of the baes claim and any intervening claims. Therefore, the Application is NOT allowable.
 
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pakzad et al. (US 2015/0148057 A1) in view of Abamson et al. (US 2013/0344859 A1) and further view of Zumsein et al. (US 2015/0130386 A1).
 	Regarding claims 1 and 14-15. Pakzad teaches a device for determining at least one position of a mobile terminal, in particular a smart phone, comprising: 
 	at least one memory apparatus (fig.5, #504); 
 	a magnetometer sensor unit to output magnetometer sensor data (Paragraphs [0077] teach mobile device contain magnetometer sensor for position and or determining a motion state); 
 	a classification unit;
 a position-determining unit to determine the position of the mobile terminal (Paragraph [0081 teach motion state mean for determining position of the mobile device within particular environment), wherein the classification unit is configured to 
Pakzad is silent on
a) determine states, in particular operating states, of at least one electric motor and/or a vehicle driven by means of at least one electric motor using the magnetometer sensor data, and 

In an analogous art, Abramson teaches 	a) determine states, in particular operating states, of at least one electric motor and/or a vehicle driven by means of at least one electric motor using the magnetometer sensor data (Paragraphs [0104-105], [0303], [0357-0358] teach determining system respect to mobile device contain magnetometer sensor 145E that determine vehicle/motor role wherein in the event of starting/stopping or operation of the vehicle/motor), and 
b) store the determined states in the at least one memory apparatus; and the position-determining unit reads out the states from the at least one memory apparatus and determines the at least one position of the mobile terminal based at least in part on the states (Paragraphs [0124],, fig.1 # 190 teach storing and determination unit 170 that determine operational state base on the user of mobile device traveling/driving in a car/motor, if not operating a car/motor base on at least acceleration/deceleration and further teach restrict driver device base on situation of the vehicle). 

    PNG
    media_image1.png
    429
    575
    media_image1.png
    Greyscale
 	
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Pakzad with Abramson’s system such that determining position of mobile device and a magnetometer sensor unit to output magnetometer sensor data to determine particular state of at least one electric motor and/or a vehicle driven by means of at least one electric motor using the magnetometer sensor data in order to provide the safety for the user of mobile device base on vehicle operation. 
However, the combination of Pakzad and Abramson are silent on
 	c) determine at least one first motor state and at least one second motor state, with the first state indicating that a drive voltage is applied at the electric motor and the second state indicating that no drive voltage is applied at the electric motor.

Zumsein teaches
 	c) determine at least one first motor state and at least one second motor state, with the first state indicating that a drive voltage is applied at the electric motor and the second state indicating that no drive voltage is applied at the electric motor (Paragraphs [0086-0087], [0089-0090] teach the electronic motor 140 configure to provide electric/voltage to control operation of drive unit 120, controlling violated drive current to start the rotor and stop the rotor as read on drive/start voltage and no drive/stop voltage is applied at the electric motor).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Pakzad and Abramson with Zumstein’s system such that determine at least one first motor state and at least one second motor state, with the first state indicating that a drive voltage is applied at the electric motor and the second state indicating that no drive voltage is applied at the electric motor in order to provide a sufficiency power/voltage that require for the electric motor operation.

Regarding claims 2 and 16. Pakzad, Abramson and Zumsein teach the device according to claim 1, Pakzad teaches wherein the position-determining unit is developed to use additional signals to determine the at least one position of the mobile terminal, in particular signals of GSM towers and signals of WiFi access points (Paragraph [0068]). 
.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pakzad et al. (US 2015/0148057 A1) in view of Abamson et al. (US 2013/0344859 A1)  in view of Zumsein et al. (US 2015/0130386 A1) and further view of Ichikawa et al. (US 2016/0114687 A1).


but is silent on wherein the classification unit is developed to determine at least one first field state and at least one second field state, with the first field state indicating that the measured values are below a threshold value, and the second state indicating that the values are above a threshold value.
In an analogous art, Ichikawa teaches
wherein the classification unit is developed to determine at least one first field state and at least one second field state, with the first field state indicating that the measured values are below a threshold value (Paragraphs [0248], [0262], fig.20, S10 “NO” Illustrate and teach measure relationship between distance threshold value Ht2 and Ht1, wherein Ht2 is smaller/below threshold value  s10 “NO”), and the second state indicating that the values are above a threshold value (Paragraphs [0249], [0262] teach fig.20, S10 “yes”  Ht1 is greater/above threshold)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Pakzad, Abramson and Zumstein with Ichikawa’s system such that first field state indicating that the measured values are below a threshold value and the second state indicating that the values are above a threshold value in order to provide a precision determine location and/or position of the mobile device.

Regarding claim 9. Pakzad, Abramson, Zumstein and Ichikawa teach the device according to claim 8, Ichikawa teaches wherein the classification unit is developed to determine at least one first vehicle state and at least one second vehicle state, with the 

Regarding claim 10. Pakzad, Abramson, Zumstein and Ichikawa teach the device according to claim 9, Abramson teaches wherein the mobile terminal is developed to store magnetometer sensor data and meta-information, in particular timestamps, wherein the meta-information is to be related to the magnetometer sensor data (Paragraph [0135], [0188]).

Regarding claim 11. Pakzad, Abramson, Zumstein and Ichikawa teach the device according to claim 10, Abramson teaches wherein the position-determining unit for determining the at least one position of the mobile terminal receives network data that represent a network plan, comprising at least
a multitude of stations;
connections between the stations; and optionally: distances between the stations; and travel time between the stations (Paragraph [0224]).

Regarding claim 12. Pakzad, Abramson, Zumstein and Ichikawa teach the device according to claim 11, Abramson teaches wherein the at least one memory apparatus stores data that provide a characteristic signal path, and that the classification unit compares said data to the magnetometer sensor data to determine the states (Paragraphs [0125], [0127], [0197], [0357]).

.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pakzad et al. (US 2015/0148057 A1) in view of Abamson et al. (US 2013/0344859 A1)  in view of Zumsein et al. (US 2015/0130386 A1) and further view of Arbel et al. (US 2011/0093431 A1).
Regarding claim 6. Pakzad, Abramson and Zumsein teach the device according to claim 5, but is silent on wherein the classification unit determines the states from a finite quantity of states with a cardinality of less than 5.
In an analogous art, Arbel teaches 
wherein the classification unit determines the states from a finite quantity of states with a cardinality of less than 5 (Paragraph [0038] teach cardinality constraint of the control variables less than five).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Pakzad, Abramson and Zumstein with Arbel’s system such that wherein the classification unit determines the states from a finite quantity of states with a cardinality of less than 5 in order to easy determining the set size measurement of location/position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.